Brady, J.
This action was commenced for the purpose of enforcing an accounting of the partnership existing between the parties and for a dissolution of the same.
The learned, justice in the court below, upon evidence *646that is in some respects conflicting, determined in favor of the plaintiff the only question at issue between the parties on the pleadings, namely, whether or not a copartnership existed between them. The learned justice was impressed with the truth of the allegations on that subject upon the trial, and the subsequent examination of the evidence taken before him led to the confirmation of his convictions; and he declared, therefore, that a partnership had been formed between the parties, and that the dissolution sought should be granted and an accounting ordered.
A careful perusal of the testimony justifies us in declaring—if it does not require us so to do—that the conclusions arrived at in the court below are not only correct but must be sustained. The learned justice has expressed his views in an elaborate opinion, containing evidence of a thorough appreciation of all the facts and circumstances and stating conclusions and results which are entirely satisfactory.
The record presenting only a question of fact for consideration, it is not deemed necessary to express the views entertained more elaborately, and we, therefore, affirm the judgment, with costs.
Davis, P. J., and Daniels, J., concur.